Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/213769.
The WO ‘769 reference discloses relative position estimation of a device. Although the estimation of a device location of D1 begins with matching covisible features from the images captured by imagining sensors at different time period, D1 provides hint to the unreliability of object location estimation via relocalization solely based on visual feature matching techniques (§0041). D1 also teaches the use of additional sensors (§0026) and GNSS/SPS information in combination with VIO (last sentence of §0027) to facilitate more accurate position determination and correct for errors, i.e. biases and drift, in IMU (§0055). The WO ‘769 reference lacks the exact disclosure of correcting the position based on an estimated position at a second time. One of ordinary skill in the art at the time the invention was filed would readily realize that the combined use of additional position-estimation information from other resources is suitable to the above mentioned problem. In view of the objective problem to be solved relates to an absolute position estimation of a device, it would be obvious for the skilled person to obtain an initial absolute estimated position of the device, such as GNSS/SPS information, and further 

[0026]    UE 100 may. for example* include one or more processors or

processors) 150, memory 130, a transceiver 110 (e.g., wireless network interface), and image sensors/cameras) 180 (hereinafter “camera(s) 180”), and/or inertial. Measurement Unit (1MU) 170. In some embodiments, UE 100 may optionally include GNSS or Satellite Positioning System (SPS) receiver 140. In some embodiments, UE 100 may also optionally or additionally include sensors 185, which may comprise one or more of: a magnetometer, an altimeter, a barometer, and various other sensors. In some embodiments, UE 100 may include non-transitory computer-readable medium 160, display 190, and memory 130, which may be operatively coupled to each other with one or more connections 120 (e.g., buses, lines, fibers, links, etc.), in certain example implementations, all or part of UE 100 may take the form of a chipset, and/or the like.
[0027}    for embodiments where UE 100 includes SPS receiver 140, SPS receiver

140 may be enabled to receive signals associated with one or more SPS resources. Received GNSS/SPS signals may be stored in memory 130 and/or used by processors) 150 to determine a position of UE 100. In some embodiments* SPS receiver may include a code phase receiver and a. carrier phase receiver, which may measure carrier wave related information. The carrier wave, which typically has a much higher frequency than the pseudo random noise (PRN) (code phase) sequence that it carries, may facilitate more accurate position determination. The term “code phase measurements” refer to measurements using a Coarse Acquisition (C/A) code receiver, which uses the information contained in the PRN sequence to calculate the position of UE 100. The term “carrier phase measurements” refer to 
[0041]    For example, relocalization may used to determine that object X 235 has
been previously observed The previously estimated location of object X and the pose of UE 100 associated with the previous observation may be used to correct drift 240 and the estimated position L2' 210 oFUE 100 at time t2, While conventional relocalization is based on visual feature matching, the use of purely visual techniques for relocalization can be computationally expensive. In addition, because features may appear different from different viewpoints, relocalization based solely on appearance based techniques can sometimes yield inaccurate results.

The same reasoning applies, mutatis mutandis, to the subject-matter of the corresponding independent claims 9 and 16. Claims 2-8, 10-15 and 17-20 are disclosed as described below. Claims 2, 10 and 17 are found in paragraphs 26 and 27 of t5he WO ‘769 reference using GNSS data. Claims 3 and 11are found in paragraphs 30-55 which discloses using image frames to determine location. Claims 4, 12 and 18 are found in paragraphs 44, 51 and 83 using a camera view point. Claims 5, 13 and 19 are found in paragraph 35 using filters for tracking. Claims 6, 14 and 20 are disclosed in that the reference uses a 
                                                                          PTO 892
     The references cited on the PTO 892 define the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M CAMBY whose telephone number is (571)272-6958.  The examiner can normally be reached on M - F flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571 270 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.